Citation Nr: 1211721	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  03-03 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability on the basis of surgery in March 1999 by the Department of Veterans Affairs.

2.  Entitlement to an initial rating higher than 30 percent for headaches.

3.  Entitlement to an earlier effective date than May 18, 2009, for headaches.

REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney

WITNESSES AT HEARING ON APPEAL

Veteran, C. E., T. P., D. D., and M. C.

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1983 to November 1993. 

This matter is before the Board of Veterans Appeals (Board) on appeal of a rating decision in November 2002 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2004, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The hearing transcript is part of the record. 

In a decision, dated in July 2006, the Board denied the claim for compensation under 38 U.S.C.A. § 1151 for additional disability on the basis of surgery in March 1999 by VA.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order, entered in November 2007, the Court granted the Joint Motion of the parties, Secretary of VA and the Veteran, represented by counsel, and vacated the Board's decision of July 2006, and remanded the claim for compliance with the instructions in the Joint Motion. 

In October 2008, the Board remanded the claim for compliance with the Court Order and Joint Motion instructions. 

In October 2009, the Veteran appeared at a hearing before a Decision Review Officer. A transcript of the hearing is in the record.

In August 2011, the Board remanded the claim to the RO for further development.

While the claim under 38 U.S.C.A. § 1151 was on appeal, in a rating decision in January 2011, the RO granted service connection for headaches and assigned a 30 percent rating, effective from May 18, 2009, the date of the grant of service connection.   


The Veteran filed a notice of disagreement as to the rating and the effective date. 

The claims are REMANDED to the RO.


REMAND

On the claim under 38 U.S.C.A. § 1151, in August 2011, the Board remanded the claim for an opinion from Dr. S. R. S., who had provided an opinion in May 2009 regarding the medical issues involved in the claim.  The remand directed that if Dr. S. was no longer available, than another vascular surgeon was to address the questions raised by the Board.  

Although another opinion was obtained in November 2011, the physician was not a vascular surgeon.  Also, the Board has determined that further development is needed regarding the issue of informed consent that is properly answered only by a vascular surgeon.

On the claim for increase and for an earlier effective date, the RO adjudicated only the claim for increase and not the claim for an earlier effective date.  As the RO has not had the opportunity to issue a statement of the case addressing the claim for an earlier effective date, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

On the claim for increase for headaches, further development under the duty to assist is needed to address the criteria of severe economic inadaptability.









Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's claims file returned to Dr. S. R. S. at the Cincinnati, Ohio VAMC, who prepared the medical opinion in May 2009, for an addendum report, or if the physician is not available, another VA vascular surgeon, who is not on the staff of the Huntington VAMC, to address the following:

a).  Whether the consent form executed by the Veteran in February 1999, entitled "Consent for the Performance of Operative or other Invasive Procedure and for the Administration of Topical or Local Anesthesia and/or IV Sedation" in which the Veteran was informed of the risks of vein stripping surgery to include bleeding, infection, and recurrence, encompassed the risks of deep vein thrombosis and post-phlebitic syndrome.

b).  What were the clinical indications and purpose of the vein stripping surgery and what were the expected benefits of the surgery?

c).  What were the expected consequences if the Veteran did not have the vein stripping surgery in February 1999?  In other words, what were the risks of foregoing surgery? 






d).  What details of deep vein thrombosis and post-phlebitic syndrome would be disclosed to a patient by a reasonable vascular surgeon in the same circumstances when obtaining informed consent?

2.  Ask the Veteran to document the effects of headaches on his employment before he retired from the United States Post Office, for example, records of absenteeism or tardiness and whether any adverse action was taken, for example, loss of pay or demotion. 

3.  Afford the Veteran a VA examination for headaches to determine whether the Veteran has very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability. 

4.  After the above development, adjudicate the claim under 38 U.S.C.A. § 1151 and the claim for increase for headaches.  If any determination remains adverse to the Veteran, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

5.  Furnish the Veteran and his attorney a statement of the case on the claim for an earlier effective date than May 18, 2009 for headaches.  In order to perfect an appeal of the claim to the Board, the Veteran must timely file a substantive appeal, following the issuance of the statement of the case.  





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


